Citation Nr: 1032458	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-32 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to February 22, 2005 for 
the grant of service connection and a 10 percent rating for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1963 to June 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision by the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and assigned a 10 percent rating for peripheral neuropathy of the 
left lower extremity, effective February 22, 2005.  


FINDING OF FACT

On April 28, 2004 the Veteran submitted a claim for service 
connection for diabetes mellitus; on February 22, 2005, it was 
first shown that he had left lower extremity peripheral 
neuropathy (ultimately rated 10 percent) as a complication of his 
diabetes, and that is the date on which entitlement to service 
connection for such disability arose.


CONCLUSION OF LAW

An effective date earlier than February 22, 2005, is not 
warranted for the award of service connection and a 10 percent 
rating for left lower extremity peripheral neuropathy.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  
As the June 2005 rating decision on appeal granted service 
connection and assigned a rating and effective date for the left 
lower extremity peripheral neuropathy, statutory notice had 
served its purpose and additional notice was no longer required.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Veteran has challenged the assigned effective date of the award.  
An August 2006 statement of the case (SOC) provided notice on the 
"downstream" issue of an earlier effective date, and an April 
2007 supplemental SOC readjudicated the matter after the Veteran 
responded and further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
He has had ample opportunity to respond/supplement the record.  
He has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
("where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any  
prejudice from defective VCAA notice with respect to the 
downstream issues").

All evidence relevant to the matter addressed on the merits has 
been secured.  Notably, determinations regarding effective dates 
of awards are based, essentially, on what was shown by the record 
at various points in time and application of governing law to 
those findings, and generally further development of the evidence 
is not necessary unless it is alleged that evidence 
constructively of record is outstanding.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is met and the Board will address the 
merits of the claim.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (that 
VA must review the entire record, but does not have to discuss 
each piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

On April 28, 2004 the Veteran filed a claim of service connection 
for diabetes.  An April 2004 VA examination it was noted that 
diabetes mellitus was diagnosed in 2004, and that there were no 
"neurologic symptoms" of such disease.  2004 VA treatment 
records do not show any complaints of, or treatment for, left 
lower extremity peripheral neuropathy.

On February 22, 2005 examination on behalf of VA, the Veteran 
reported tingling and numbness of the left first and second toes 
for the past 3 years.  The examiner noted that the Veteran has 
neuritis involving the left first and second toes with sensory 
impairment secondary to neuritis.

The June 2006 rating decision on appeal granted service 
connection and assigned a separate 10 percent rating for 
peripheral neuropathy of the left lower extremity, effective from 
February 22, 2005.  [This increased the combined rating for the 
Veteran's service connected disabilities to 60 percent effective 
February 22, 2005.]  The Veteran seeks an earlier effective date 
of April 28, 2004 (the date of his claim for service connection 
for diabetes) for the award of service connection (and a separate 
10 percent rating) for diabetes (and for a combined 60 percent 
rating).   

The matter on appeal, in essence, involves a hybrid award, i.e., 
it increases the rating for diabetes (to include its 
complications) by awarding service connection (and a separate 
compensable rating) for left lower extremity peripheral 
neuropathy.  Analyzing the matter as an increased rating claim it 
is noteworthy that entitlement to an increased rating arises when 
it is first shown that an increase in disability had occurred.  
Here, the increase in disability in question, compensable left 
lower extremity peripheral neuropathy was first clinically noted 
on the February 22, 2005 examination.  Significantly, an April 
2004 VA examination found no "neurologic symptoms" of diabetes, 
and none were noted in the records of VA treatment in 2004.  
Consequently, there was no entitlement to an increased rating for 
diabetes (by recognizing the separately compensable complication 
of left lower extremity peripheral neuropathy) prior to February 
22, 2005.  

Considering the matter as the effective date of an award of 
service connection, it is noteworthy that such award may not be 
made effective prior to the manifestation of the disability at 
issue.  Without evidence of disability there is no valid claim of 
service connection.  See 38 U.S.C.A. § 1110; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  As peripheral neuropathy of 
the left lower extremity was not shown prior to the February 22, 
2005 VA examination, there was no entitlement to service 
connection for such disability prior to that date.  

The Veteran seeks the date of his claim of service connection for 
diabetes to be assigned as the effective date for the award of 
service connection for left lower extremity peripheral 
neuropathy.  There is no legal authority for the assignment of 
the date of a claim for service connection for an underlying 
disability as the effective date for the award of service 
connection (and compensation) for a later-appearing 
complication of the disability.  In fact, governing law and 
regulation (38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (outlined in 
pertinent part above)) specifically provide otherwise.  

To the extent that the Veteran may point to his February 22, 2005 
VA examination complaint that he had tingling and numbness of the 
left first and second toes for 3 years as evidence of earlier 
manifestation of the disability at issue (and conceding that the 
Veteran is competent to observe symptoms of tingling and 
numbness), such complaint cannot establish earlier manifestation 
of left lower extremity peripheral neuropathy to a compensable 
degree in light of the more contemporaneous (and more probative) 
clinical finding in April 2004 that there were no neurological 
symptoms of diabetes.  Furthermore, while not conclusive, the 
silence of the Veteran regarding peripheral neuropathy in 2004 
treatment records also weighs against a finding that such 
pathology was manifest to a compensable degree prior to February 
22, 2005.  
In summary, the preponderance of the evidence is against a 
finding that peripheral neuropathy of the left lower extremity 
was manifest to a compensable degree prior to February 22, 2005.  
To the extent that the Veteran argues he is entitled to an 
earlier effective date regardless, such claim lacks legal merit 
(and must be denied).  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


ORDER

An effective date earlier than February 22, 2005, for the award 
of service connection (and a separate 10 percent rating) for left 
lower extremity peripheral neuropathy is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


